UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) þQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended November 30, 2010 OR ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 001-15503 WORKSTREAM INC. (Exact name of registrant as specified in its charter) Canada N/A (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 485 N. Keller Road, Suite 500 Maitland, Florida (Zip Code) (Address of principal executive offices) (407) 475-5500 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes ¨ No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “accelerated filer,” “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer¨ Accelerated filer¨ Non-accelerated filer¨ (Do not check if a smaller reporting company) Smaller reporting companyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ¨ No þ As of January 12, 2011 there were 816,502,956 common shares, no par value, outstanding, excluding 108,304 common shares held in escrow. i WORKSTREAM INC. TABLE OF CONTENTS Page No. Part I. Financial Information Item 1. Financial Statements (Unaudited) Condensed Consolidated Balance Sheets as ofNovember 30, 2010 and May 31, 2010 1 Condensed Consolidated Statements of Operations for the Three and Six Months Ended November 30, 2010 and 2009 2 Consolidated Statement of Stockholders’ Equity for the Six Months Ended November 30, 2010 3 Condensed Consolidated Statements of Cash Flows for the Six Months Ended November 30, 2010 and 2009 4 Notes to Condensed Consolidated Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item 4T. Controls and Procedures 30 Part II. Other Information Item 1. Legal Proceedings 31 Item 1A. Risk Factors 31 Item 6. Exhibits 33 Signatures 34 ii WORKSTREAM INC. CONDENSED CONSOLIDATED BALANCE SHEETS As of November 30, 2010 and May 31, 2010 Notes November 30, 2010 May 31, 2010 ASSETS: (Unaudited) Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowances of $512,224 and $442,195 at November 30, 2010 and May 31, 2010, respectively Prepaid expenses and other assets Total current assets Equipment, net Other assets Intangible assets, net - Goodwill 3 TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY (DEFICIT): Current liabilities: Accounts payable $ $ Accrued liabilities Accrued compensation Current portion of long-term obligations Deferred revenue Total current liabilities Senior secured note payable 2 - Senior secured note payableand accrued interest, net-related party 2 - Long-term obligations, less current portion Deferred revenue – long-term Common stock warrant liability 1 Total liabilities Commitments and Contingencies 4 SHAREHOLDERS’ EQUITY (DEFICIT): 5 Preferred shares, no par value - - Common shares, no par value, issued and outstanding 816,502,956 and 65,666,341 shares as of November 30, 2010 and May 31,2010 Additional paid-in capital Accumulated deficit 1 ) ) Accumulated other comprehensive loss ) ) Total shareholders’ equity (deficit) ) TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY (DEFICIT) $ $ See accompanying notes to these condensed consolidated financial statements. 1 WORKSTREAM INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS For the Three and Six Months Ended November 30, 2010 and 2009 (Unaudited) Three Months Ended Six Months Ended Notes November 30, 2010 November 30, 2009 November 30, 2010 November 30, 2009 Revenues: Software $ Professional services Rewards Career networks Revenues, net Cost of revenues: Rewards Other Cost of revenues (exclusive of amortization and depreciation expense noted below) Gross profit Operating expenses: Selling and marketing General and administrative Research and development 4 ) ) Amortization and depreciation Impairment of goodwill 3 - - ) - Total operating expenses Operating Income (loss) ) Other income / (expense): Interest income and expense, net ) Gain on exchange of senior secured notes payable 2 - - - Change in fair value of warrants and derivative 2 ) Other income and expense, net 71 ) Other income (expense), net ) ) ) Income (loss) before income tax expense ) ) Income tax expense ) ) ) NET INCOME (LOSS) $ $ ) $ $ ) Income (loss) per share - basic and diluted $ $ ) $ $ ) Weighted average number of common shares outstanding: Basic Diluted See accompanying notes to these condensed consolidated financial statements. 2 WORKSTREAM INC. CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY (DEFICIT) (Unaudited) Accumulated Additional Other Total Common Stock Paid-In Comprehensive Accumulated Stockholders' Comprehensive Shares Amount Capital Loss Deficit Equity (Deficit) Income Balance at May 31, 2010 $ $ $ ) $ ) $ ) Restricted stock unit grants and restricted common stock issuances Issuance of common shares in connection with 2010 exchange transaction Stock option expense Issuance of common shares for services Net income Cumulative translation adjustment ) ) ) Comprehensive income $ Balance at November 30, 2010 $ $ $ ) $ ) $ 3 WORKSTREAM INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS For the Six Months Ended November 30, 2010 and 2009 (Unaudited) Six Months Ended November 30, 2010 November 30, 2009 Cash flows used in operating activities: Net income / (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash used in operating activities: Amortization and depreciation Amortization of deferred financing costs - Leasehold inducement amortization Allowance for doubtful accounts, net Impairment of goodwill ) - Stock-based compensation Non-cash compensation on stock purchased by management - Non-cash compensation on stock for board member fees - Gain on exchange of senior secured notes payable ) - Non-cash gain on settlements of accrued liabilities ) - Change in fair value of warrants and derivative ) ) Net change in components of working capital: Accounts receivable ) ) Prepaid expenses and other assets Accounts payable ) ) Accrued liabilities Accrued compensation ) Deferred revenue ) Net cash used in operating activities ) ) Cash flows used in investing activities: Purchase of equipment - ) Capitalization of Software Development Costs ) - Net cash used in investing activities ) ) Cash flows provided by / (used in) financing activities: Proceeds from issuance of stock - Proceeds from issuance of senior secured note payable, net of issuance costs $90,000 ) Repayment of long-term obligations ) ) Net cash provided by / (used in) financing activities ) Effect of exchange rate changes on cash and cash equivalents ) ) Net increase / (decrease) in cash and cash equivalents ) Cash and cash equivalents - beginning of period Cash and cash equivalents - end of period $ $ Supplemental schedule of non-cash investing and financing activities: Equipment acquired under capital leases $ $ Cumulative effect of change in accounting principle for warrant classification $
